Name: Decision NoÃ 167/2006/EC of the European Parliament and of the Council of 18Ã January 2006 concerning the activities of certain third countries in the field of cargo shipping (codified version)
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  maritime and inland waterway transport;  business organisation;  fisheries;  cooperation policy
 Date Published: 2006-02-04

 4.2.2006 EN Official Journal of the European Union L 33/18 DECISION No 167/2006/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 18 January 2006 concerning the activities of certain third countries in the field of cargo shipping (codified version) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 80(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Council Decision 78/774/EEC of 19 September 1978 concerning the activities of certain third countries in the field of cargo shipping (3) has been substantially amended (4). In the interests of clarity and rationalisation the said Decision should be codified. (2) Information systems should be established to enable the Community institutions to be kept informed of the activities of the fleets of third countries whose practices are harmful to the shipping interests of the Member States and in particular in so far as those activities adversely affect the competitive participation of the fleets of Member States in international maritime trade. Those information systems must facilitate consultation at Community level. (3) The possibility should be provided for the necessary measures to be adopted at Community level for the joint exercise by Member States of their powers to adopt counter-measures in respect of the cargo shipping activities of certain third countries, HAVE ADOPTED THIS DECISION: Article 1 Each Member State shall take all the necessary measures to institute a system allowing it to collect information on the activities of the fleets of third countries whose practices are harmful to the shipping interests of the Member States and in particular in so far as those activities adversely affect the competitive participation of the fleets of Member States in international maritime trade. That system must enable each Member State, to the extent necessary to attain the objectives referred to in the first paragraph, to collect information on: (a) the level of cargo shipping services offered; (b) the nature, volume, value, origin and destination of goods loaded or unloaded in the Member States concerned by the ships engaged in these services; and (c) the level of tariffs charged for such services. Article 2 1. The Council, acting by qualified majority, shall decide to which third countries' fleets the information system is to be jointly applied. 2. The decision referred to in paragraph 1 shall specify the type of cargo shipping to which the information system is to apply, the date of its introduction, the intervals at which the information is to be provided and which of the types of information listed in the second paragraph of Article 1 are to be collected. 3. Each Member State shall forward to the Commission, periodically or at the request of the latter, the information produced by its information system. 4. The Commission shall collate the information for the Community as a whole. Article 4 of Council Decision 77/587/EEC of 13 September 1977 setting up a consultation procedure on relations between Member States and third countries in shipping matters and on action relating to such matters in international organisations (5) shall apply to that information. Article 3 The Member States and the Commission shall examine regularly, within the framework of the consultation procedure established by Decision 77/587/EEC and on the basis inter alia of the information produced by the information system referred to in Article 1, the activities of the fleets of the third countries specified in the decisions referred to in Article 2(1). Article 4 The Council, acting unanimously, may decide on the joint application by Member States, in their relations with a third country or group of third countries regarding which a decision referred to in Article 2(1) has been adopted, of appropriate counter-measures forming part of their national legislation. Article 5 The Member States shall retain the right to apply unilaterally their national information systems and counter-measures. Article 6 Decision 78/774/EEC is hereby repealed, without prejudice to the obligations of the Member States with regard to time-limits for implementing that Decision. References made to the repealed Decision shall be construed as being made to this Decision and should be read in accordance with the correlation table in Annex II. Article 7 This Decision is addressed to the Member States. Done at Strasbourg, 18 January 2006. For the Parliament The President J. BORRELL FONTELLES For the Council The President H. WINKLER (1) OJ C 110, 30.4.2004, p. 14. (2) Opinion of the European Parliament of 9 March 2004 (OJ C 102 E, 28.4.2004, p. 107) and Decision of the Council of 20 December 2005. (3) OJ L 258, 21.9.1978, p. 35. Decision as amended by Decision 89/242/EEC (OJ L 97, 11.4.1989, p. 47). (4) See Annex I. (5) OJ L 239, 17.9.1977, p. 23. ANNEX I Repealed Decision with its amendment Council Decision 78/774/EEC (OJ L 258, 21.9.1978, p. 35) Council Decision 89/242/EEC (OJ L 97, 11.4.1989, p. 47) ANNEX II Correlation table Decision 78/774/EEC This Decision Article 1(1) Article 1, first paragraph Article 1(2), introductory phrase Article 1, second paragraph, introductory phrase Article 1(2), first indent Article 1, second paragraph, point (a) Article 1(2), second indent Article 1, second paragraph, point (b) Article 1(2), third indent Article 1, second paragraph, point (c) Articles 2 to 5 Articles 2 to 5 Article 6   Article 6 Article 7 Article 7  Annex I  Annex II